Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2021 has been entered.
Claims 1-5, 8-15, and 18-22 are pending in this application and under consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. David A. Dagg, Reg No. 37,809 on 11 Marrch 2021.
The application has been amended as follows: 
Please cancel claim 22.
Please replace claims 1-21 as follows:
Claim 1. 	(Currently Amended)  A method for managing a storage system, the storage system being associated with at least one part of multiple storage devices in a resource pool, at least one part of a storage space in a storage device among the multiple storage devices being inaccessible to the storage system, wherein the storage system is a storage system based on a Redundant Array of Independent Disks, the storage system comprising multiple slices, the method comprising: 
identifying an extent within the at least one part of the storage space in the storage device that is inaccessible to the storage system as a free extent when the storage device is added to the storage pool 
in response to receiving a slice access request for a slice among the multiple slices, determining an address range of the slice on the basis of a slice allocation table of the storage system; 
determining a virtual address range in the storage system on the basis of the address range of the slice, at least in part by
determining an address of a bitmap associated with the address range of the slice, a corresponding bit in the bitmap indicating whether data in a corresponding slice among the multiple slices are zero, and 
determining the virtual address range on the basis of the address of the bitmap;
selecting a group of storage devices each with a free extent from the multiple storage devices in response to determining that the virtual address range in the storage system is inaccessible; 
mapping the virtual address range to a physical address range of the free extents in the group of storage devices; and 
allocating a storage space specified by the physical address range to the storage system and selecting a storage space for the slice from the allocated storage space;
wherein each of the multiple slices comprises a storage unit having a size equal to a predefined value that is smaller than each of the multiple extents; and
wherein the bitmap comprises a total number of bits equal to a total number of slices in the storage system. 

Claim 2. 	(Original)  The method according to Claim 1, wherein the storage system is a storage system based on a Redundant Array of Independent Disks, and wherein selecting a group of storage devices each with a free extent from the multiple storage devices comprises: 
determining the number of storage devices in the group on the basis of configuration of the Redundant Array of Independent Disks; and 
selecting the group of storage devices on the basis of the number.

Claim 3. 	(Original)  The method according to Claim 1, wherein selecting the group of storage devices on the basis of the number comprises:
determining the free device number of storage devices with free extents from the multiple storage devices; and 
in response to determining the free device number meets the number, selecting devices storage devices with free extents as the group of storage devices from the multiple storage. 

Claim 4. 	(Original)  The method according to Claim 3, wherein selecting the group of storage devices on the basis of the number further comprises:
moving, to the storage device, data in a first extent in a first storage device other than the storage device in response to determining the free device number does not meet the number; 
identifying the first extent as a free extent; and 
increasing the free device number.

Claim 5. 	(Original)  The method according to Claim 1, further comprising:
moving, to the storage device, data in a first extent in a first storage device other than the storage device; and 
identifying the first extent as a free extent. 

Claim 6. 	(Cancelled)  

Claim 7. 	(Cancelled)  

Claim 8. 	(Previously Presented) The method according to Claim 1, further comprising:
selecting a bitmap space for storing the bitmap from the allocated storage space; and 
in response to determining the user access is a write operation, 
writing target data specified by the write operation to the slice; and 
setting a bit in the bitmap, which is associated with the slice, to indicate data in the slice are non-zero. 

Claim 9. 	(Previously presented)  The method according to Claim 8, wherein  
a physical address of at least one part of a storage space in the new storage device has not been built an address mapping relationship with the storage system. 

Claim 10. 	(Original)  The method according to Claim 9, further comprising:
generating a slice access request for each slice among the multiple slices.

Claim 11. 	(Currently Amended)  An apparatus for managing a storage system, comprising: 
at least one processor; 
a volatile memory; and 
a memory coupled to the at least one processor, the memory having instructions stored thereon, the instructions, when executed by the at least one processor, causing the apparatus to perform acts for managing a storage system, the storage system being associated with at least one part of multiple storage devices in a resource pool, at least one part of a storage space in a storage device among the multiple storage devices being inaccessible to the storage system, wherein the storage system is a storage system based on a Redundant Array of Independent Disks, the storage system comprising multiple slices, the acts including: 
identifying an extent within the at least one part of the storage space in the storage device that is inaccessible to the storage system as a free extent when the storage is added to the storage pool during an expansion of the storage pool, wherein the extent is inaccessible to the storage system because a mapping between the storage system and the storage device is not completely built,
in response to receiving a slice access request for a slice among the multiple slices, determining an address range of the slice on the basis of a slice allocation table of the storage system, 
determining a virtual address range in the storage system on the basis of the address range of the slice, at least in part by
determining an address of a bitmap associated with the address range of the slice, a corresponding bit in the bitmap indicating whether data in a corresponding slice among the multiple slices are zero, and 
determining the virtual address range on the basis of the address of the bitmap,
selecting a group of storage devices each with a free extent from the multiple storage devices in response to determining that the virtual address range in the storage system as specified by an access request is inaccessible, 
mapping the virtual address range to a physical address range of the free extents in the group of storage devices, and 
allocating a storage space specified by the physical address range to the storage system and selecting a storage space for the slice from the allocated storage space,
wherein each of the multiple slices comprises a storage unit having a size equal to a predefined value that is smaller than each of the multiple extents, and
wherein the bitmap comprises a total number of bits equal to a total number of slices in the storage system. 

Claim 12. 	(Original)  The apparatus according to Claim 11, wherein the storage system is a storage system based on a Redundant Array of Independent Disks, and wherein selecting a group of storage devices each with a free extent from the multiple storage devices comprises:   
determining the number of storage devices in the group on the basis of configuration of the Redundant Array of Independent Disks; and 
selecting the group of storage devices on the basis of the number.

Claim 13. 	(Original)  The apparatus according to Claim 11, wherein selecting the group of storage devices on the basis of the number comprises:
determining the free device number of storage devices with free extents from the multiple storage devices; and 
in response to determining the free device number meets the number, selecting devices storage devices with free extents as the group of storage devices from the multiple storage. 

Claim 14. 	(Original)  The apparatus according to Claim 13, wherein selecting the group of storage devices on the basis of the number further comprises:
moving, to the storage device, data in a first extent in a first storage device other than the storage device in response to determining the free device number does not meet the number; 
identifying the first extent as a free extent; and 
increasing the free device number.

Claim 15. 	(Original)  The apparatus according to Claim 11, wherein the acts further comprise:
moving, to the storage device, data in a first extent in a first storage device other than the storage device; and 
identifying the first extent as a free extent. 

Claim 16. 	(Cancelled)  

Claim 17. 	(Cancelled)  

Claim 18. 	(Previously Presented)  The apparatus according to Claim 11, wherein the acts further comprise:
selecting a bitmap space for storing the bitmap from the allocated storage space; and 
in response to determining the user access is a write operation, 
writing target data specified by the write operation to the slice; and 
setting a bit in the bitmap, which is associated with the slice, to indicate data in the slice are non-zero. 

Claim 19. 	(Previously presented)  The apparatus according to Claim 18, wherein 
a physical address of at least one part of a storage space in the new storage device has not been built an address mapping relationship with the storage system. 

Claim 20. 	(Original)  The apparatus according to Claim 19, wherein the acts further comprise:
generating a slice access request for each slice among the multiple slices. 

Claim 21. 	(Currently Amended)  A computer program product having a non-transitory computer readable medium which stores a set of instructions for managing a storage system, the storage system being associated with at least one part of multiple storage devices in a resource pool, at least one part of a storage space in a storage device among the multiple storage devices being inaccessible to the storage system, wherein the storage system is a storage system based on a Redundant Array of Independent Disks, the storage system comprising multiple slices; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:
identifying an extent within the at least one part of the storage space in the storage device that is inaccessible to the storage system as a free extent when the storage device is added to the storage pool during an expansion of the storage pool, wherein the extent is inaccessible to the storage system because a mapping between the storage system and the storage device is not completely built; 
in response to receiving a slice access request for a slice among the multiple slices, determining an address range of the slice on the basis of a slice allocation table of the storage system; 
determining a virtual address range in the storage system on the basis of the address range of the slice, at least in part by
determining an address of a bitmap associated with the address range of the slice, a corresponding bit in the bitmap indicating whether data in a corresponding slice among the multiple slices are zero, and 
determining the virtual address range on the basis of the address of the bitmap;
selecting a group of storage devices each with a free extent from the multiple storage devices in response to determining that the virtual address range in the storage system as specified by an access request is inaccessible; 
mapping the virtual address range to a physical address range of the free extents in the group of storage devices; and 
allocating a storage space specified by the physical address range to the storage system and selecting a storage space for the slice from the allocated storage space;
wherein each of the multiple slices comprises a storage unit having a size equal to a predefined value that is smaller than each of the multiple extents; and
wherein the bitmap comprises a total number of bits equal to a total number of slices in the storage system. 

Claim 22. (Cancelled)

Allowable Subject Matter
Claims 1-5, 8-15, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of records (1) Dolan, teaches allocating physical storage for logical address and related mapping information for the physical storage, (2) Agombar, teaches storage pools of extents for RAID configuration and allocation, and (3) Brooker, teaches the inaccessibility of extents due to recent creation and lack of a LBA mapping.
However they do not anticipate nor render obvious the combination of: identifying a free but inaccessible storage extent of a storage drive newly added to a storage pool, the extent inaccessible due to the mapping not having been completely built, determining the address range of the slice based on a slice allocation table, the address range further used to determine a virtual address range of the slice, the virtual address range being determined in part by bitmap verification that the corresponding slice has zero data and the address of the bitmap, selecting a group of devices with free extents responsive to the determination the virtual address range is inaccessible, building the mapping for the slice, where each slice has a predefined size smaller than each of the multiple extents and where the bitmap includes a total number of bits equal to a total number of slices in the storage system, as in independent claims 1, 11, and 21.
Claims 2-5, 8-10, 12-15, and 18-20 are allowed as being dependent upon, and thus incorporating therein, the allowable subject matter of the respective parent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        /RYAN BERTRAM/Primary Examiner, Art Unit 2137